:iz:‘ TEXASQ§§_EAR.FM§MQE~ C.Fi;imir,~`i._;#iit,J'u.s};zii;r;:f§e'

TDCJ offender Detaiis ~ Page 1 sz

35,7§§'©/

TDCJ Home o New offender @ear¢h

 

Offender lnformation Details

SlD Number: ' 06716972 ,,
TDCJ Number: v 01771986
Name; COLL|NS,CHAD
Race: n b B
Gender: l\/l
DoB: ' - 1983-04-19
l llllaximum Sentence Date: 4 2043-04-14
Current Faci|ity: HUNTSVlLLE
Projected Release Date: 2043-04-14
Parole E|igibility Date: 2027-04-14
Offender Visitation E|igib|e: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

\

SFEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

 

scheduled Re|ease pate: ' Offender is not scheduled for release at this time.
scheduled Re|ease Type: Wi|l be determined when release date is scheduled
Schedu|ed Re|ease Location: Wil| be determined When release date is scheduled
Paro|e Review lnfo_rmation

 

 

Offense History:

 

Sentence (YY-

Offense Sentence
Offense MM_DD)

Date ' Date
l l > l l l

County Case No.

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=067 l 6972 8/19/2015